Title: To John Adams from Barnabas Bidwell, 20 June 1796
From: Bidwell, Barnabas
To: Adams, John



Sir,
Stockbridge, June 20th 1796

In behalf of the Connecticut Susquehannah Company, I take the liberty of addressing to you an enquiry relative to one point of their Title to land lying west of New York, within the limits of their Charter, and covered also by the Charter to Sr. William Penn.
I need not mention that their claim rests upon three foundations, viz. the earliest royal grants, the earliest valid Indian Deed, and the earliest actual occupancy. Their grants from the Crown are contained in the original Charter to the great Plymouth Council, the Assignments deduced down from said Company, through the Earl of Warwick, Sr. Jay &c &the Confirmatory Charter of Charles 2nd. dated in 1662. These all extend westward, it is conceived, to the South Sea. In addition to the express words of the Charters, there are collateral proofs of their extent. The Congress at Albany in 1754, declared that "The Ancient Colonies of the Massachusetts Bay & Connecticut are were by their Charters respective Charters made to extend to the said South Sea." The acceptance of the Cessions from Massachusetts & Connecticut, by the Congress, under the articles of Confederation, are considered as tacit acknowledgments of the western extent of those Charters. You have understood that in negotiating the Peace of 1783 our Ministers urged these Charters, as well as that of Virginia, as an argument for ceding or rather confirming to the United States, the lands westward as far as the Mississippi, the western boundary of the former British dominions; that the British Ministers acknowledged that extent of the grants contained in the Charters; and that it was upon that principle solely, or chiefly that the Western Territory was obtained. If these were the facts, we conceive they furnish additional proof of our construction of the Connecticut Charter, to wit, that it extends westward of the State of New York, whereas the Pennsylvania Claimamants confine it to the eastern side of that State:
As you, Sir, acted a principal part in that memorable negotiation, the knowledge of the whole is doubtless in your possession. Such information upon these points, as may be proper to be communicated, I have the honour to request. Whether the negociation was conducted by letter or personal conferences or both; whether the negotiators kept journals of the arguments urged by them; whether, if such documents remain, extracts relative to our purpose would be parted, with liberty to make public use of them, are questions respectfully submitted.
The magnitude of the subject, the immense property depending upon the determination, & my duty to the Connecticut Company, as one of their Council; are my apologies for the trouble of this application. Being an entire stranger, I make it with diffidence; but I hope it will be excused. An answer by the mail, as soon as more important occupations will permit, will confer a peculiar obligation upon a numerous class of citizens, who are interested in the event of the question.
With sentiments of veneration & the warmest wishes for the prosperity of that Government, which you have so largely contributed to form, to cement, to enlighten & direct, I have the honour to be, Sir, your most obedient humble servant
Barnabas Bidwell